DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 800 and 1211.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 1218.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 - 3, 7, 12 – 14, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Greenberger et al. (US Pub No: 2018/0217597 A1, hereinafter Greenberger) in view of Warr (US Pub No: 2020/0249042 A1, hereinafter Warr).
Regarding Claim 1:
	Greenberger discloses:
A computer-implemented method comprising: identifying a transportation task within a dynamic transportation network.  Paragraph [0054] describes a task component 314 that can identify one or more tasks to be performed by one or more SDVs based on inputs received by the reception component 310.  Paragraph [0038] describes an SDV as a vehicle capable of autonomously performing motor functions.
accessing a database of door closing event locations, wherein the database is populated from observed door closing events within the dynamic transportation network.  Paragraph [0055] describes a task database 330 that can include performance tasks, such as opening doors and closing doors.  Paragraph [0054] describes a task component 314 that can access the task database 330.  Paragraph [0046] describes a location component 326 that can capture the geographical data of an SDV, potential customer, or potential consumer.  This is equivalent to the claim because the location component can indicate where a door is opened/closed and the task component can indicate when a door is opened/closed.
Greenberger does not disclose determining location information based on the database of door closing event locations and providing the location information for pickup and drop of a transportation requester.
Warr teaches:
determining location information specifying at least one of a pickup location and a drop- off location for the transportation task based at least in part on the database of door closing event locations.  Paragraph [0017] describes a driver’s computing device that can record data of the pick up or drop event based on the which door is opened.  The computing system can additionally receive position data from the computing device.  This is equivalent to the claim because opening or closing a door is a similar act.  In order for an occupant to enter or leave a vehicle, the door must be opened before being closed.  Therefore, the invention has the same overall function as the invention disclosed in the claims.
and providing the location information to a transportation provider computing device, wherein a transportation provider performs the transportation task that comprises at least one of: picking up a transportation requestor at the pickup location, and dropping off the transportation requestor at the drop-off location.  Paragraph [0018] describes seamlessly coordinating pick-ups and drop-off of carpool or rideshare passengers.  This describes that the vehicle can pick up and drop off riders based on their route.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Greenberger to incorporate the teachings of Warr to show determining location information based on the database of door closing event locations and providing the location information for pickup and drop of a transportation requester.  One would have been motivated to do so to coordinate on demand transportation between users and drivers throughout a transport service region.

Regarding Claim 12:
	Greenberger discloses:
A system comprising one or more physical processors and one or more memories coupled to one or more of the physical processors, the one or more memories comprising instructions operable when executed by the one or more physical processors to cause the system to perform operations comprising.  Paragraph [0015] describes a processor and memory.
identifying a transportation task within a dynamic transportation network.  Paragraph [0054] describes a task component 314 that can identify one or more tasks to be performed by one or more SDVs based on inputs received by the reception component 310.  Paragraph [0038] describes an SDV as a vehicle capable of autonomously performing motor functions.
accessing a database of door closing event locations, wherein the database is populated from observed door closing events within the dynamic transportation network.  Paragraph [0055] describes a task database 330 that can include performance tasks, such as opening doors and closing doors.  Paragraph [0054] describes a task component 314 that can access the task database 330.  Paragraph [0046] describes a location component 326 that can capture the geographical data of an SDV, potential customer, or potential consumer.  This is equivalent to the claim because the location component can indicate where a door is opened/closed and the task component can indicate when a door is opened/closed.
Greenberger does not disclose determining location information based on the database of door closing event locations and providing the location information for pickup and drop of a transportation requester.
Warr teaches:
determining location information specifying at least one of a pickup location and a drop- off location for the transportation task based at least in part on the database of door closing event locations.  Paragraph [0017] describes a driver’s computing device that can record data of the pick up or drop event based on the which door is opened.  The computing system can additionally receive position data from the computing device.  This is equivalent to the claim because opening or closing a door is a similar act.  In order for an occupant to enter or leave a vehicle, the door must be opened before being closed.  Therefore, the invention has the same overall function as the invention disclosed in the claims.
and providing the location information to a transportation provider computing device, wherein a transportation provider performs the transportation task that comprises at least one of: picking up a transportation requestor at the pickup location, and dropping off the transportation requestor at the drop-off location.  Paragraph [0018] describes seamlessly coordinating pick-ups and drop-off of carpool or rideshare passengers.  This describes that the vehicle can pick up and drop off riders based on their route.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Greenberger to incorporate the teachings of Warr to show determining location information based on the database of door closing event locations and providing the location information for pickup and drop of a transportation requester.  One would have been motivated to do so to coordinate on demand transportation between users and drivers throughout a transport service region.
	Claim 20 is substantially similar to claim 12 and is rejected on the same grounds.

Regarding Claim 2:
	Greenberger discloses:
The method of claim 1, further comprising; retrieving, from the database of door closing event locations, a time of a door closing event at a location.  Paragraph [0047] describes a reception component 310 that describes finding the desired data and time of the subject event.  Paragraph [0055] describes a task database 330 that can include performance tasks, such as opening doors and closing doors.
determining the location information for at least one of the pickup location and the drop- off location based on retrieving, from the database of door closing event locations, the time of the door closing event at the location.  Paragraph [0055] describes a task database 330 that can include performance tasks, such as opening doors and closing doors.  Paragraph [0054] describes a task component 314 that can access the task database 330.  Paragraph [0046] describes a location component 326 that can capture the geographical data of an SDV, potential customer, or potential consumer.  Paragraph [0047] describes a reception component 310 that describes finding the desired data and time of the subject event.
	Claim 13 is substantially similar to claim 2 and is rejected on the same grounds.

Regarding Claim 3:
Warr teaches:
The method of claim 1, further comprising; retrieving, from the database of door closing events, historical event data at the drop-off location.  Paragraph [0030] describes a matching engine 130 that can access a user profile 146 of the requesting user 197 stored in a local database 145.  This can include user preferences, preferred vehicle type, transport service type, a preferred pick-up location, etc…
determining whether a driver side door exit or a passenger side door exit is more convenient for a transportation requestor exiting a transportation provider vehicle based on the database of door closing events.  Paragraph [0016] describes a computing system that assigns seats within the vehicle based on the available seats within the vehicle and the routes configured for the vehicle and the upcoming passenger.
	Claim 14 is substantially similar to claim 3 and is rejected on the same grounds.

Regarding Claim 7:
	Warr teaches:
The method of claim 1, wherein the observed door closing events are based on sensor data and the sensor data is received from at least one of an accelerometer, a gyroscope, a barometer, and a magnetometer within the transportation provider computing device.  Paragraph [0052] describes a computing device that includes a positioning module 260 and an inertial measurement unit 264 that includes accelerometers, gyroscopes, or magnetometers.
	Claim 18 is substantially similar to claim 7 and is rejected on the same grounds.

Claim(s) 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Greenberger in view of Warr and further in view of Colon (US Pub No: 2020/0334588 A1, hereinafter Colon)
Regarding Claim 5:
Greenberger and Warr teach the above inventions in claim 1.  Greenberger and Warr do not teach unlocking a door locking mechanism that is unlocked based at least in part on the database of door closing event locations.
Colon teaches:
The method of claim 1, further comprising: unlocking at least one door locking mechanism on a side of a transportation provider vehicle at the at least one of the pickup location and the drop-off location, wherein the side of the transportation provider vehicle that is unlocked is based at least in part on the database of door closing event locations.  Paragraph [0054] describes a database that associates a vehicle CAR with a user UI when the latter uses a vehicle CAR.  Paragraph [0114] describes opening or unlocking a door of the vehicle CAR.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Greenberger and Warr to incorporate the teachings of Colon to show unlocking a door locking mechanism that is unlocked based at least in part on the database of door closing event locations.  One would have been motivated to do so to modify an availability status within a fleet of vehicles by a computer of the remote server (Abstract of Colon).
	Claim 16 is substantially similar to claim 5 and is rejected on the same grounds.

Claim(s) 6 and 17 rejected under 35 U.S.C. 103 as being unpatentable over Greenberger in view of Warr and further in view of Kono et al. (US Pub No: 2019/0332462 A1, hereinafter Kono).
Regarding Claim 6:
Greenberger and Warr teach the above inventions in claim 1.  Greenberger and Warr do not teach a time stamp associated with a door closing event and a time difference between the begin or end transportation signal and the time stamp associated with the door closing event.
Kono teaches: 
The method of claim 1, further comprising: receiving a time stamp associated with an end transportation signal or a begin transportation signal from the transportation provider computing device; receiving a time stamp associated with a door closing event on a transportation provider vehicle.  Paragraph [0034] describes monitoring a door closing time.
calculating a time difference between the time stamp associated with the end transportation signal or the begin transportation signal and the time stamp associated with the door closing event.  Paragraph [0034] describes monitoring a door opening time and a door closing time and calculating the difference between the operating times.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Greenberger and Warr to incorporate the teachings of Kono to show a time stamp associated with a door closing event and a time difference between the begin or end transportation signal and the time stamp associated with the door closing event.  One would have been motivated to do so to store and monitor data for each target asset.
Claim 17 is substantially similar to claim 6 and is rejected on the same grounds.

Claim(s) 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Greenberger in view of Warr and further in view of Chase et al. (US Pub No: 2018/0322775 A1, hereinafter Chase).
Regarding Claim 8:
Greenberger and Warr teach the above inventions in claim 1.  Greenberger and Warr do not teach identifying popular pickup and drop off locations.
Chase teaches:
The method of claim 1, further comprising: identifying popular pickup locations and drop-off locations based at least in part on the providing a recommendation of at least one of the popular pickup locations and drop-off locations to the transportation provider device.  Paragraph [0043] describes using historical data to identify popular pick-up and drop-off locations based upon analysis of existing trip requests.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Greenberger and Warr to incorporate the teachings of Chase to show identifying popular pickup and drop off locations.  One would have been motivated to do so coordinate the transport vehicles to be in more popular areas.
Claim 19 is substantially similar to claim 8 and is rejected on the same grounds.

Claim(s) 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Greenberger in view of Warr and further in view of Balva (US Pub No: 2021/0142248 A1, hereinafter Balva).
Regarding Claim 9:
Greenberger and Warr teach the above invention in claim 1.  Greenberger and Warr do not teach a convenience score and matching the provider with a requester based on a convenience score.
Balva teaches:
The method of claim 1, further comprising: assigning a convenience score to the transportation provider based on a level of convenience provided to the transportation requestor in performing the transportation task.  Paragraph [0030] describes a rider’s convenience score that considers various factors, such as distance from the rider’s requested origination point.
and matching the transportation provider to another transportation requestor in response to the convenience score exceeding a threshold.  Paragraph [0030] describes a rider’s convenience score that considers various factors, such as distance from the rider’s requested origination point.  Paragraph [0051] describes a threshold that can be used to determine a false request generator 506.  Paragraph [0041] describes a route manager that can analyze the criteria of the request, determine available planned routes from a route data store 416 that can match the criteria of the request and provide options back to the corresponding device 402 for selection by the potential rider.  Paragraph [0021] describes additional information about matching a transporter and a requestor.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Greenberger and Warr to incorporate the teachings of Balva to show a convenience score and matching the provider with a requester based on a convenience score.  One would have been motivated to do so because it is desirable to select a vehicle that is near the origination location at that time in order to minimize overhead such as fuel and driver costs ([0021] of Balva).

Regarding Claim 10:
Greenberger and Warr teach the above invention in claim 1.  Greenberger and Warr do not teach a receiving feedback and updating a map based on the feedback.
Balva teaches:
The method of claim 1, further comprising: receiving feedback from the transportation requestor associated with a level of convenience of the at least one of the pickup location and the drop-off location.  Paragraph [0033] describes feedback of various riders.
and updating map data based on the feedback.  Paragraph [0033] describes feedback of various riders.  Paragraph [0047] describes a machine learning process that considers the various factors and historical information to generate an appropriate function and evolve that function over time based upon more recent result and feedback data.  As described in paragraph [0061], this can include the demand distribution or predicted demand mapping.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Greenberger and Warr to incorporate the teachings of Balva to show a receiving feedback and updating a map based on the feedback.  One would have been motivated to do so to optimize routes for a combination of passenger transportation requests and cargo delivery requests (Abstract of Balva).

Claim(s) 11 is rejected under 35 U.S.C. 103 as being unpatentable over Greenberger in view of Warr and further in view of Bajaj et al. (US Patent No: 11,386,789 A1, hereinafter Bajaj).
Regarding Claim 11:
Greenberger and Warr teach the above invention in claim 1.  Greenberger and Warr do not teach a discrepancy between a planned pickup location and an actual pickup location.
Bajaj teaches:
The method of claim 1, further comprising: identifying a discrepancy between at least one of: a planned pickup location and an actual pickup location, and a planned drop-off location and an actual drop-off location.  Column 6, lines 6 – 25 describe a pickup location being different than a current location.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Greenberger and Warr to incorporate the teachings of Bajaj to show a discrepancy between a planned pickup location and an actual pickup location.  One would have been motivated to do so to determine how close the transporter was to the designated pick up or drop off point.

Allowable Subject Matter
Claims 4 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Konrardy (US Pub No: 2021/0293572 A1): Methods and systems for autonomous and semi-autonomous vehicle routing are disclosed. Roadway suitability for autonomous operation is scored to facilitate use in route determination. Maps of roadways suitable for various levels of autonomous operation may be generated. Such map data may be used by autonomous vehicles or other computer devices in determining routes based upon criteria for vehicle trips. Such routes may be automatically updated based upon changes in road conditions, vehicle conditions, operator conditions, or environmental conditions. Emergency routing using such map data is described, such as automatic routing and travel when a passenger is experiencing a medical emergency.
Kojo (US Pub No: 2021/0256847 A1): A boarding position setting method, a boarding position setting device, and a boarding position setting system are provided. The boarding position setting method, the boarding position setting device, and the boarding position setting system each recognizes a stop position of a vehicle based on vehicle information, determines whether the stop position is suitable for boarding based on a stop time of the vehicle or occurrence of a boarding event of the vehicle at the stop position, stores the stop position determined to be suitable for boarding as a boarding position in the vehicle dispatch service, acquires a first vehicle dispatch request to the vehicle dispatch service and sets the boarding position based on the first vehicle dispatch request from among stored boarding positions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY KHANDPUR whose telephone number is (571)272-5090. The examiner can normally be reached Monday - Friday 8:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAY KHANDPUR/Examiner, Art Unit 3665                                                                                                                                                                                                        
/BEHRANG BADII/Primary Examiner, Art Unit 3665